Filed 5/4/22 Vanleeuwen v. E.B.R. CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 ROBERT MICHAEL VANLEEUWEN,

           Appellant,                                                     E075791

 v.                                                                       (Super.Ct.No. FLHE1903610)

 E.B.R.,                                                                  OPINION

           Respondent.



         APPEAL from the Superior Court of Riverside County. James T. Warren, Judge.

(Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant to art.

VI, § 6 of the Cal. Const.) Reversed with directions.

         Robert Michael Vanleeuwen (Tafoya), in pro. per., for Appellant.

         No appearance for Respondent.




                                                              1
       In June 2019, appellant Robert Michael Vanleeuwen (Vanleeuwen)1 filed a

petition to establish a parental relationship with M.R., who is the biological daughter of

respondent E.B.R. (Mother). In August 2019, the family court granted Vanleeuwen a

three-year restraining order against Mother. In August 2020, the family court dismissed

the petition and set aside the restraining order. Vanleeuwen contends the family court

violated his constitutional rights by (1) not permitting him to speak during the August

2020 hearing; and (2) setting aside the restraining order without notice. Further,

Vanleeuwen asserts his biological relationship with M.R. was “not sufficiently

disproved.” We reverse with directions.

                    FACTUAL AND PROCEDURAL HISTORY

       M.R. was born in May 2007. Mother is M.R.’s biological mother. According to

Vanleeuwen, he and Mother met toward the end of their time in high school, and they

had a romantic relationship that lasted from 2008 to May 2016. Also, according to

Vanleeuwen, during the relationship he lived with Mother and M.R. Vanleeuwen

asserted he “raised [M.R. and has] always held [her] out as [his] own,” and M.R. called

him dad. Mother claimed to not know Vanleeuwen. A person who was not identified in

the record claimed that Mother and Vanleeuwen “went on exactly three dates.”2




       1 Robert Michael Vanleeuwen is appellant’s alias. Appellant’s legal name is
Robert Michael Tafoya, Jr.
       2 We take judicial notice of the exhibits included in the writ petition filed by
Vanleeuwen in Court of Appeal case No. E077508, Vanleeuwen v. Superior Court.
(Evid. Code, § 452, subd. (d)(1).)

                                             2
       In June 2016, Mother obtained a restraining order against Vanleeuwen. In June

2017, in criminal court, Vanleeuwen pled to three misdemeanor counts of violating the

restraining order. As part of the plea, Vanleeuwen agreed “to leave the [C]ity of

[R]iverside and move back with family in the state of Colorado.” Vanleeuwen was in

Colorado from August 2017 to March 2018. In March 2018, while in California,

Vanleeuwen was arrested for vandalism and for stalking Mother. Vanleeuwen “again

pled to a deal in July of 2019.”

       On June 13, 2019, Vanleeuwen filed a petition to establish a parental relationship

with M.R. Vanleeuwen asserted “parentage has been established by [a] Voluntary

Declaration of Paternity.” Vanleeuwen requested joint custody of M.R. and visitation

with M.R. The proof of service for the petition reflected that Mother was personally

served by Jazmine Mendiola, who was not a registered process server.

       On August 14, 2019, Vanleeuwen requested Mother’s default be entered, and the

request was granted. On September 10, 2019, without Mother being present, the family

court ordered that Vanleeuwen “have visits every 2nd weekend from Friday after school

to Sunday at 7pm. [Vanleeuwen] to pick-up and deliver [M.R.].”

       On July 17, 2019, Vanleeuwen requested a domestic violence restraining order

against Mother. In the request, Vanleeuwen asserted that Mother told him she would

kill him and that she “ ‘would prefer [him] dead.’ ” He also asserted that, in June 2016,

Mother “[f]lung 3+ Gallons of Boiling-Hot water on [him] without cause, threat or

provocation.” The proof of service for the restraining order request was filed on August

12, 2019. The server was listed as Aaron Dyer, who was not a registered process server.


                                            3
On August 29, 2019, the family court held a hearing on the restraining order request.

Mother was not present at the hearing. The court issued a three-year restraining order

against Mother.

       On September 12, 2019, Vanleeuwen filed a request for joint legal and physical

custody of M.R. Vanleeuwen explained that, in his prior petition, he failed to check the

appropriate boxes and thus was “not awarded a hearing,” hence his renewed request for

custody. Vanleeuwen asserted that he was making the “request as the biological &

Declared father of [M.R.]”

       On September 13, 2019, Vanleeuwen went to the residence of Mother’s ex-

husband to pick-up M.R. per the September 10, 2019, visitation order. Mother’s ex-

husband told Vanleeuwen that Mother no longer lived at the residence. On October 5,

2019, Vanleeuwen contacted Mother about picking up M.R. for visitation on October

11. Mother communicated an “intent to further deprive [Vanleeuwen] of [his] right to

see [M.R.]” On October 10, 2019, Vanleeuwen contacted the Riverside County District

Attorney’s Office “to ask what [he] should do” regarding enforcing the visitation order.

On October 17, 2019, Vanleeuwen met with an investigator at the district attorney’s

office. During the meeting, Vanleeuwen asserted his “innocence in all past-

allegations.”




                                           4
       Mother denied having been served with Vanleeuwen’s filings in the instant case.

On the same day as Vanleeuwen’s meeting—October 17, 2019—the Riverside County

District Attorney’s Office’s Child Abduction Unit filed an ex parte application in the

instant case, in the family court, seeking reconsideration of the family court’s

September 10, 2019, visitation order. (Fam. Code, § 3132.) The family court held a

hearing on the application. It is unclear from the minute order who attended the

hearing, but Vanleeuwen was given notice of the ex parte application via email. The

court found “another party was found to be the father ([R.P.]) on case RIK015419 by

judgment on 9/1/09.” The court ordered Vanleeuwen to cooperate with the district

attorney’s office for DNA testing. The court suspended the September 10, 2019,

visitation order until genetic testing was completed.

       On December 5, 2019, Vanleeuwen filed an opposition to the district attorney’s

request for reconsideration of the visitation order. Vanleeuwen asserted that Mother

was properly served with the June 13, 2019, petition to establish a parental relationship.

Further, Vanleeuwen contended that, if the DNA results indicated he was not M.R.’s

biological father, then he could still be her father due to his parental relationship with

M.R.

       On December 9, 2019, Vanleeuwen, Mother, and a member of the district

attorney’s office appeared in court for the DNA results, but the hearing was continued.

The hearing concerning (1) Vanleeuwen’s September 12, 2019, request for joint custody

of M.R.; and (2) DNA results, was on calendar for January 22, 2020. However, neither

Vanleeuwen, Mother, nor a member of the district attorney’s office appeared, and the


                                              5
matter was taken off calendar. On February 14, 2020, Vanleeuwen filed another request

for joint legal and physical custody of M.R. Vanleeuwen asserted the request was “a

resubmit of the request for orders submitted September 2019.”

        The hearing on the February 14, 2020, request was calendared for April 2020,

but then was continued due to the pandemic. The family court held the hearing on June

12, 2020, but only Vanleeuwen was present. The family court again suspended the

visitation order. The court permitted “Vanleeuwen to file and serve evidentiary

documents prior to the next hearing.” The family court ordered the district attorney’s

office to appear at the next hearing.

        On July 10, 2020, Vanleeuwen filed a declaration. In the declaration,

Vanleeuwen asserted that Mother had been served at least three times in the case.

Further, Vanleeuwen declared, “Over the course of this case, I’ve presented

considerable evidence supporting long-term paternal-relations. It is visibly obvious a

family unit once existed. [Exhibit 2 p. 29-30]. It is a fact that cannot be denied.” Pages

29 and 30 of Exhibit 2 to the declaration consisted of photographs of people who we

assume are Vanleeuwen, Mother, and M.R. Attached to the declaration was a proof of

personal service indicating that, on December 9, 2019, Tony Thomas, who is not a

registered process servicer, personally served Mother with various documents from this

case.

        Meanwhile, the Riverside County District Attorney filed charges against

Vanleeuwen. Vanleeuwen was arrested on January 10, 2020, and arraigned on January

14, 2020. An information in the criminal case was filed on October 22, 2020. In Count


                                            6
1, Vanleeuwen was accused of attempted kidnapping of M.R. (Pen. Code, §§ 664, 207,

subd. (a)), which occurred between June 13, 2019, and August 12, 2020. In Count 2,

Vanleeuwen was charged with stalking and threatening Mother (Pen. Code, § 646.9),

from June 13, 2019, to August 12, 2020, “when a temporary restraining order and an

injunction prohibiting said behavior against [Mother] was in effect.”

       In Counts 3, 5, 7, 9, 11, 13, 15, and 17, Vanleeuwen was charged with filing false

and forged proofs of service in Riverside County Superior Court case No.

FLHE1903610 (Pen. Code, § 115), which is the family court number of the instant case.

The following are the relevant dates for the alleged false filings: Counts 3, 5, and 7:

June 13, 2019; Count 9: August 14, 2019; Count 11: August 29, 2019; Count

13: September 12, 2019; Count 15: October 18, 2019; Count 17: December 5, 2019.

       In Counts 4, 6, 8, 10, 12, 14, and 16, Vanleeuwen was charged with perjury (Pen.

Code, § 118a). Vanleeuwen allegedly perjured himself in the proof of service

declarations filed in Riverside County Superior Court case No. FLHE1903610, i.e., the

instant case. The following are the relevant dates for the alleged perjury: Counts 4, 6,

and 8: June 13, 2019; Count 10: August 14, 2019; Count 12: September 12, 2019; Count

14: October 18, 2019; and Count 16: December 5, 2019. It was further alleged that

Vanleeuwen suffered a prior strike conviction in July 2019 for the offense of making

threats to commit a crime that will result in great bodily injury (Pen. Code, § 422, subd.

(a)). (Pen. Code, §§ 667, subd. (c), 1170.12, subd. (c)(1).)

       In the criminal court, Vanleeuwen moved to set aside the October 22, 2020,

information. (Pen. Code, § 995.) The “motion [was] made on the grounds that


                                             7
[Vanleeuwen] was granted joint custody and visitation of [M.R.] through the Family

Law Court in Riverside County on 09/10/2019; solicited help from the Riverside

District Attorney’s Office to enforce the visitation; [and] is not in violation of PC

664/207 [(attempted kidnapping)].”

          On March 25, 2021, the criminal court, with the Honorable John D. Molloy

presiding, held a hearing on the motion. The criminal court said it had read the

preliminary hearing transcript in the case. The criminal court explained, “The unrefuted

evidence at the preliminary hearing was that there was no rational basis for

[Vanleeuwen] to believe he was the father, given that there was never sexual

intercourse. The unrefuted evidence by the witnesses . . . to whom statements were

attributed, were that he went on exactly three dates with [Mother]. That being the case,

was there a direct but ineffectual act towards the 207? Yes. The direct but ineffectual

act was going to the family law court and getting an order by the family law court that

would empower the defendant to seek the aid of law enforcement to forcibly remove the

child for whatever period from her mother. The overwhelming strength of the evidence

at the preliminary hearing was that an attempt 207 did occur, even before he went to

speak to the DA. That is a direct act towards the accomplishment of the taking of the

child.”

          In regard to the forgery counts, the criminal court noted that Jazmine Mendiola,

who allegedly served the June 13, 2019, petition to establish a parental relationship, had

testified at the preliminary hearing. Mendiola testified that it was not her handwriting

on the proof of service; that it appeared to be Vanleeuwen’s handwriting; that she tried


                                              8
to serve Mother but was unsuccessful; and she told Vanleeuwen that she was

unsuccessful. The criminal court explained, “I cannot reverse when the magistrate[’s]

holding [order is based] on an issue of credibility because you want me to look at

everything and believe that the magistrate should not have believed [Mendiola].” The

criminal court denied the motion (Pen. Code, § 995).

       Returning to the instant family law case, on August 12, 2020, the family court

held a hearing on Vanleeuwen’s February 14, 2020, request for joint legal custody. At

the hearing, Vanleeuwen was self-represented, and he was in custody. Mother was not

present either personally nor through counsel. At the start of the hearing, the following

exchange occurred:

       “THE COURT: So, Mr. Vanleeuwen, I’m going to limit your conversation in

this case. It’s my understanding that you are facing some extremely serious felony

charges—charges in RIF200018, which could lead to [a] substantial number of years in

incarceration if you’re convicted. [¶] So because of that, I don’t want you talking very

much about this case, sir, because anything you say here could be used against you in

those criminal proceedings.[3] And part of those charges include charges of filing false

documents with this court. So I think it’s extremely important, sir, that you limit your

conversation here this morning. [¶] Do you understand me, sir?


       3  On appeal, Vanleeuwen asserts the August 12, 2020, minute order is incorrect
because it reflects that the family court advised Vanleeuwen of his Fifth Amendment
rights, but, according to Vanleeuwen, no such advisement was given. The minute order
appears to be accurate as the family court’s comment, “[A]nything you say here could
be used against you in those criminal proceedings,” was a Fifth Amendment
advisement.

                                            9
       “MR. VANLEEUWEN: Your Honor, I understand completely my situation, and

I also understand the lack of evidence against me, so I’m more than willing to answer

any questions that you have.

       “THE COURT: No. Mr.—

       “MR. VANLEEUWEN: I have not committed any crimes.

       “THE COURT: Mr. Vanleeuwen, you’re not listening to me. I want you to

listen to me. [¶] I don’t want you to be on the record here. We have a D.A.

investigator who will hear everything that you say, sir, and I’m sure will take it all

down. And if you say things that incriminate you, they’re going to be [used] in that

case against you. [¶] So, please, sir, you don’t have an attorney. You’re entitled to

speak with an attorney before you proceed here this morning, and you don’t have an

attorney. I don’t want to be in a position where your words will come back to be

utilized against you in the criminal proceedings.”

       The family court said, “[T]he main issue I’m concerned about at this particular

juncture is the results of the DNA testing.” The District Attorney’s investigator said the

test results reflected that Vanleeuwen was not M.R.’s biological father. Vanleeuwen

said he had not received a copy of the DNA results, at which point the family court

began discussing Vanleeuwen’s in-custody status. The following exchange occurred:

       THE COURT: “I can tell you that you’re charged with kidnapping, among other

things, and that carries a very substantial period of time in State prison. And that’s why

I don’t want you to talk to me about the case. [¶] So at this time—




                                             10
       “MR. VANLEEUWEN: I understand, Your Honor, but without ever

approaching my daughter without permission, there’s no—no—not even a claim of

kidnapping.

       “THE COURT: Mr. [Vanleeuwen], what did I tell you? [¶] Mr.—

       “MR. VANLEEUWEN: Sorry.

       “THE COURT: Mr. Vanleeuwen, please don’t talk about the case. I’m sure [the

district attorney’s investigator] is sitting there taking notes and you’re not listening to

me. I’m giving you a wise advice. [¶] So at this time, I am going to find that Mr.

Vanleeuwen is not the father of [M.R.] I am going to—

       “MR. VANLEEUWEN: Objection. Hearsay and foundation, Your Honor. [¶]

You can’t—[¶] Presumed fatherhood has been met. Rebuttal has been met. Your

Honor, please. The law states very clearly that fatherhood is not defined by blood. [¶]

I raised the child. I love the child. I sacrificed for this child. I’m still facing these

charges and not leaving my loyalty to this child. This is not right, Your Honor.

       “THE COURT: Thank you. [¶] At this time, the petition—the petition to

establish parental relationship is ordered dismissed.”

       The family court also set aside the temporary restraining order and three-year

restraining order that had been issued against Mother as well as “all orders previously

made at the domestic violence restraining order [hearing].” The family court explained,

“I have sufficient information before me to believe that [Mother] was not properly

served and so that is my action at this time.”




                                              11
                                     DISCUSSION

       A.     PETITION TO ESTABLISH A PARENTAL RELATIONSHIP

       Vanleeuwen contends the family court erred by dismissing his June 13, 2019,

petition to establish a parental relationship. Specifically, Vanleeuwen asserts that,

during the August 12, 2020, hearing, because the family court prevented him from

speaking, he was denied his rights to a fair hearing, to confront his adversary, and to

present evidence. Vanleeuwen asserts that a court cannot “force one” into silence under

the Fifth Amendment. He contends that he would not have asserted his Fifth

Amendment privilege if he had been given the option. Further, if he had been permitted

to speak freely, then he would have “call[ed] available witnesses, which included the

process servers associated with the action at the time of [the] hearing.”

       “We independently review due process claims ‘because “the ultimate

determination of procedural fairness amounts to a question of law.” ’ ” (Roth v. Jelly

(2020) 45 Cal.App.5th 655, 666.) “[T]he privilege against compelled self-incrimination

has been viewed as ‘fundamental.’ [Citations.] But other rights have been so ranked as

well. The right to compulsory process is a ‘fundamental’ right. [Citations.] Another

‘fundamental’ right is the right of confrontation. [Citations.] Yet another ‘fundamental’

right . . . is the right to testify.” (People v. Barnum (2003) 29 Cal.4th 1210, 1222-1223

(Barnum).)

       “[T]he privilege against compelled self-incrimination ‘says no more than a

person shall not be compelled to speak. It does not place upon the trial court the duty of

informing a pro se defendant of his [or her] rights and privileges.’ ” (Barnum, supra, 29


                                            12
Cal.4th at p. 1225.) Nevertheless, if a trial court chooses to give a Fifth Amendment

advisement, then it “must proceed carefully in providing an advisement.” (Id. at p.

1226.) The court should be careful that “its words do not stray from neutrality toward

favoring any one option over another.” (Ibid.)

       In the instant case, the family court went beyond informing Vanleeuwen of his

Fifth Amendment privilege by essentially requiring that Vanleeuwen remain silent. As

examples, the family court said, “I don’t want you talking very much about this case”;

“I think it’s extremely important, sir, that you limit your conversation here this

morning”; “I don’t want you to be on the record here”; “And that’s why I don’t want

you to talk to me about the case”; and “Mr. Vanleeuwen, please don’t talk about the

case.” The family court appeared to have good intentions in seeking to protect

Vanleeuwen from possible self-incrimination; however, the family court’s words

“stray[ed] from neutrality toward” mandating Vanleeuwen remain silent. (Barnum,

supra, 29 Cal.4th at p. 1226.)

       “A trial judge presiding over a case initiated by an incarcerated and self-

represented plaintiff . . . faces a significant challenge in balancing his or her obligations

to facilitate the ability of the self-represented litigant to be fairly heard, on the one hand,

and to refrain from assuming the role of advocate, on the other.” (Holloway v. Quetel

(2015) 242 Cal.App.4th 1425, 1433-1434.) That balance was particularly difficult in

this case given that Vanleeuwen’s criminal case was based upon his filings in the instant

family law case. However, as much as it might have behooved Vanleeuwen to remain

silent for purposes of his criminal case, it was not the family court’s role to order him to


                                              13
be silent. Accordingly, we conclude the family court erred by essentially mandating

Vanleeuwen invoke his right to silence.

       Nevertheless, there was arguably a valid reason for not permitting Vanleeuwen to

speak about the merits of the matter. The family court believed “[Mother] was not

properly served.” If Mother were not served, then communicating with Vanleeuwen

would have been an improper ex parte communication, in which case, stopping him

from speaking was appropriate. (Nguyen v. Superior Court (2007) 150 Cal.App.4th

1006, 1013, fn. 2.) The problem, of course, is that a proper hearing regarding service

was not conducted.

       Sometimes, in court, “things simply go so far awry that the only fair resolution is

a ‘do-over.’ ” (Gamet v. Blanchard (2001) 91 Cal.App.4th 1276, 1285.) In the instant

case, “[e]vents diverged so far from any reasonable person’s idea of a fair day in court

that a ‘do-over’ is surely warranted.” (Ibid.) In particular, because Vanleeuwen was

prevented from discussing any issues that related to the criminal matter, which included

the proof of service in this case, and the allegedly false proof of service was the basis

for dismissal of the petition to establish a parental relationship, we conclude another

hearing must be held in which Vanleeuwen is given the opportunity to speak and

present evidence, particularly regarding service. (Lovato v. Santa Fe Internat. Corp.

(1984) 151 Cal.App.3d 549, 554-555 [“ ‘Where the unsuccessful party has been

prevented from exhibiting fully his case . . . there has never been a real contest in the

trial or hearing of the case, [which is a] reason[] . . . [to] open the case for a new and fair

hearing’ ”].)


                                              14
       We will reverse the dismissal of the petition to establish a parental relationship.

However, given the family court’s concerns that Mother did not receive notice of the

petition, we will direct the family court to issue an order to show cause to Vanleeuwen

as to why the proof of service filed on July 1, 2019, should not be stricken.

       B.     RESTRAINING ORDER

       Vanleeuwen contends the family court erred by setting aside the August 29,

2019, restraining order without notice.

       “ ‘ “An elementary and fundamental requirement of due process in any

proceeding which is to be accorded finality is notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford

them an opportunity to present their objections.” ’ ” (Edward W. v. Lamkins (2002) 99

Cal.App.4th 516, 529.)

       The family court set aside the August 2019 restraining order at a hearing that was

meant to be about Vanleeuwen’s February 14, 2020, request for joint custody. We

conclude the family court erred by setting aside the restraining order when no notice

was given that the court would be considering such an action. Accordingly, we will

reverse the setting aside of the restraining order. Because the family court is concerned

about the alleged lack of service, we will direct the family court to issue an order to

show cause directed to Vanleeuwen as to why the restraining order issued on August 29,

2019, should not be vacated due to a failure to serve Mother.




                                            15
       C.     BIOLOGICAL FATHER

       Vanleeuwen contends his biological relationship with M.R. was “not

suffic[ie]ntly disproved.”

       The appellant “has the burden of showing reversible error by an adequate

record.” (Ballard v. Uribe (1986) 41 Cal.3d 564, 574.) The district attorney’s office

filed an ex parte application seeking reconsideration of the family court’s September 10,

2019, visitation order. (Fam. Code, § 3132.) At the hearing on the application, the

family court suspended the September 10, 2019, visitation order “until DNA testing.”

At the August 12, 2020, hearing, which was supposed to be about Vanleeuwen’s

February 14, 2020, request for joint custody, the family court said, “[T]he main issue

I’m concerned about at this particular juncture is the results of the DNA testing. Has

the district attorney’s office received those results?”

       It is unclear from the record exactly how DNA testing became a focus of the

case. We do not have a reporter’s transcript of the hearing on the ex parte application

from which to gain an understanding of how the issue of DNA testing arose. For

example, it is unclear if the district attorney’s office argued that Vanleeuwen should

only be allowed visitation if he is M.R.’s biological father; if Vanleeuwen argued that

he was M.R.’s biological father; or if some other argument was made.

       We need to understand in what manner the DNA issue arose because if the issue

was raised by Vanleeuwen as part of his petition to establish a parental relationship,

then Vanleeuwen bore the burden of proving a parental relationship. (Huntingdon v.

Crowley (1966) 64 Cal.2d 647, 651.) In such a scenario, the issue on appeal would not


                                             16
be whether the biological relationship was sufficiently disproved; instead, the issue

would be whether the family court erred by finding that Vanleeuwen failed to

sufficiently prove the relationship. (Dreyer’s Grand Ice Cream, Inc. v. County of Kern

(2013) 218 Cal.App.4th 828, 838 [standard when “appeal turns on a failure of proof at

trial” is whether the petitioner’s evidence is “ ‘ “uncontradicted and unimpeached” ’ ”].)

In sum, the record is deficient because it fails to establish the procedural context to

allow us to understand how the DNA issue arose.

       If we were to overlook the lack of procedural context, the record is also

inadequate because it appears to be missing some of the evidence pertinent to the issue.

For example, the record does not include a copy of the DNA results that were discussed

in court on August 12, 2020, despite the record indicating that the results were filed in

the family court. Given these issues with the record, we do not examine whether

Vanleeuwen’s biological fatherhood was “suffic[ie]ntly disproved.” In sum,

Vanleeuwen’s appeal, as it pertains to the biological fatherhood finding, fails due to

Vanleeuwen’s failure to provide an adequate record.

       D.     REMAINING ISSUES

       On appeal, Vanleeuwen asserts other errors, such as (1) it was error to permit the

district attorney’s office to appear in the case; (2) the family court’s actions were part of

a conspiracy; and (3) the family court should have opened an investigation into M.R.’s

welfare.

       We begin with the first and second of those three issues. As discussed ante, we

will reverse the family court’s dismissal of the petition to establish a parental


                                             17
relationship and setting aside of the restraining order. If we were to discuss the first and

second issues and conclude there were error, there is nothing more we could reverse.

Therefore, there is no further relief we can provide Vanleeuwen by addressing those two

issues. Accordingly, we decline to address the merits of those two issues. (Steiner v.

Superior Court (2013) 220 Cal.App.4th 1479, 1485.)

       As to the third issue, Vanleeuwen fails to provide a record citation indicating

when, in the family court, he requested that the court open an investigation into M.R.’s

welfare. (Cal. Rules of Court, rule 8.204(a)(1)(C).) Because it appears the issue was

not raised in the family court, we conclude it has been forfeited. (Kern County Dept. of

Child Support Services v. Camacho (2012) 209 Cal.App.4th 1028, 1038.)

                                     DISPOSITION

       The August 12, 2020, order dismissing the June 13, 2019, petition to establish a

parental relationship is reversed. The family court is directed to issue an order to show

cause to Vanleeuwen as to why the proof of service filed on July 1, 2019, should not be

stricken.

       The August 12, 2020, order setting aside the August 29, 2019, restraining order

is reversed. The family court is directed to issue an order to show cause directed to

Vanleeuwen as to why the restraining order issued on August 29, 2019, should not be

vacated due to the failure to serve Mother and the failure to file a proper proof of

service.




                                            18
      Mother has not appeared in this appeal; Vanleeuwen shall bear his own costs on

appeal. (Cal. Rules of Court, rule 8.278(a)(5); County of San Diego Dept. of Child

Support Services v. C.P. (2019) 34 Cal.App.5th 1, 13.)

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                     MILLER
                                                                                       J.


We concur:


McKINSTER
                      Acting P. J.


FIELDS
                                J.




                                          19